                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DANNY REED,

                       Plaintiff,
                                                           CIVIL ACTION
            v.                                             NO. 18-03266


 DET. EDWARD KEPPOL, et al.,

                       Defendants.


PAPPERT, J.                                                            January 27, 2020
                                    MEMORANDUM

      Danny Reed filed a § 1983 civil rights claim against Philadelphia Police

Department Detectives Ronald Palumbo, Edward Keppol and Paul Guercio. He alleges

they violated his Fourth Amendment rights by using excessive force when arresting

him for robbing and shooting another man. Trial begins on February 4, 2020 and Reed

has filed a Motion in Limine to exclude evidence of his prior convictions, his current

incarceration, and video surveillance of the robbery and related crimes for which he was

arrested and ultimately convicted. The Court heard oral argument on January 22,

2020 and for the following reasons grants in part and denies in part the Motion.

                                            I

                                            A

      Reed seeks to exclude evidence of his 2019 convictions under Federal Rules of

Evidence 609(a)(1)(A), 403 and 404(b). (Pl.’s Mot. in Limine (“Pl.’s Mot.”) 3, ECF No.

42.) The 2019 convictions stem from the robbery and shooting that led to the arrest at

issue in Reed’s excessive force claim. See (id. at 6). At oral argument, however, Reed’s


                                            1
counsel represented to the Court that he will inform the jurors of the 2019 convictions

for robbery, aggravated assault, possession of a firearm prohibited, firearms not to be

carried without a license, carrying a firearm in public and possessing instruments of a

crime. See (Jan. 22, 2020 Hr’g Tr. 7:2–3, ECF No. 57; Reed Court Summary, Pl.’s Mot.,

Ex. A., ECF No. 42-2). The Court accordingly need not address the admissibility of

these convictions and denies this portion of the Motion as moot.

                                             B

       Reed also asks the Court to exclude evidence of his convictions from 1997 and

2002 for robbery, possessing instruments of a crime, knowing/intentionally possessing a

controlled substance, simple assault and escape. See (Pl.’s Mot. 3; Reed Court

Summary, Ex. A). The Court grants the Motion, which Defendants do not oppose

unless Reed “opens the door” to such evidence. (Defs.’ Resp. Opp. Mot. in Limine

(“Defs.’ Resp.”) 2, ECF No. 44.)

       Should Defendants seek to admit these convictions to impeach Reed’s character

for truthfulness, Rule 609(b) applies because more than ten years have passed since the

conviction or date of release from confinement. See (Reed Court Summary, Ex. A).

None of the convictions involve elements of dishonesty and are inadmissible under Rule

609(b) because their probative value does not substantially outweigh the prejudicial

effect. See Fed. R. Evid. 609(b)(1). If Defendants seek to admit the convictions for other

purposes, however, the Court will handle that issue as necessary at trial.

                                            II

       In his Motion, Reed argues that the Court should exclude evidence of his current

incarceration because it is unfairly prejudicial. See (Pl.’s Mot. 9.) Again, his counsel



                                             2
now intends to tell the jurors of the convictions for which he is currently serving time

and acknowledges that the jurors may well assume that Reed is in prison for those

crimes. See (Jan. 22, 2020 Hr’g Tr. 7:2–3). As a result, excluding evidence of Reed’s

incarceration is now less of a concern for him. See (id. at 9:7–16.) Jurors, of course, will

make their own assumptions at trial. But to the extent that Defendants seek to

introduce evidence of Reed’s incarcerated status, the Court will not allow it.

       For evidence to be admissible it must be relevant, which requires any tendency

to make a fact of consequence more or less probable than it would be without the

evidence. Fed. R. Evid. 401. Evidence of Reed’s incarceration is not relevant to the

facts and circumstances at issue, such as the severity of his crimes, the possibility Reed

was armed, whether Reed was actively resisting arrest or attempting to evade the

Detectives, whether Reed posed an immediate threat to the Detectives, or whether the

Detectives applied physical force to an extent that would lead to unnecessary injury.

See Graham v. Connor, 490 U.S. 386, 396 (1989) (listing factors to consider in an

excessive force claim). The only conceivable purpose for revealing to the jury that Reed

is currently in the hoosegow would be to portray him as a criminal.

                                            III

       Reed also asks the Court to exclude a surveillance video depicting him robbing

and shooting another person—actions which led to the arrest and 2019 convictions.

(Pl.’s Mot. 9.) He argues that the video should be excluded under Rule 403 because its

probative value is substantially outweighed by the danger of “inflam[ing] the jury’s

passions and creat[ing] insurmountable prejudice.” (Id. at 9–10.) At oral argument,

defense counsel maintained that the video should be admitted because it shows the



                                             3
level of force Reed used during the robbery and is therefore relevant to demonstrate

what the Detectives reasonably expected to encounter from Reed when arresting him.

See (Jan. 22, 2020 Hr’g Tr. 16:6–10).

       Under Rule 403, the Court may exclude relevant evidence if the probative value

is substantially outweighed by a danger of unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence. Fed. R. Evid. 403. The video carries little probative value because the jurors

will already know about Reed’s 2019 convictions and there is no evidence that the

Detectives viewed the video prior to arresting Reed. (Jan. 22, 2020 Hr’g Tr. 23:8–10.)

Rather, the Detectives learned about the severity of the crime and the possibility that

Reed was armed through interviews with the robbery victim and his wife. The video’s

weak probative value is substantially outweighed by the danger of unfair prejudice and

confusing the jury. Showing the video could lead the jury to decide the case based on

negative or inflamed emotions after witnessing Reed rob and shoot someone. The video

may also confuse the jury about the issues in this case; the issue at trial relates to the

Detectives’ use of force—not the violence Reed unleashed on his victim.

       Should Reed deny his involvement in the shooting or robbery, Defendants may

impeach by contradiction through other means, such as evidence of his 2019

convictions. See, e.g., United States v. Gilmore, 553 F.3d 266, 272 (3d Cir. 2009)

(allowing impeachment by contradiction through the use of prior convictions and

minimizing prejudice by not allowing the government to enter the judgment into

evidence unless the witness denied the conviction).

       An appropriate Order follows.



                                             4
    BY THE COURT:



    /s/ Gerald J. Pappert
    GERALD J. PAPPERT, J.




5
